Exhibit 10.1

CONTRIBUTION, CONVEYANCE AND ASSUMPTION

AGREEMENT

By and Among

WORLD POINT TERMINALS, INC.

CPT 2010, LLC

WPT GP, LLC

WORLD POINT TERMINALS, LP

AND

CENTER POINT TERMINAL COMPANY, LLC

Dated as of August 14, 2013



--------------------------------------------------------------------------------

CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT

This Contribution, Conveyance and Assumption Agreement, dated as of August 14,
2013 (this “Agreement”), is by and among World Point Terminals, LP, a Delaware
limited partnership (the “Partnership”), WPT GP, LLC, a Delaware limited
liability company (the “General Partner”), World Point Terminals, Inc., a
Delaware corporation (“WPTI”), CPT 2010, LLC, a Missouri limited liability
company (“CPT 2010”), and Center Point Terminal Company, LLC, a Delaware limited
liability company (“OLLC”). The above-named entities are sometimes referred to
in this Agreement each as a “Party” and collectively as the “Parties.”
Capitalized terms used herein shall have the meanings assigned to such terms in
Article I.

RECITALS

WHEREAS, the General Partner and WPTI have formed the Partnership, pursuant to
the Delaware Revised Uniform Limited Partnership Act (the “Delaware LP Act”),
for the purpose of engaging in any business activity that is approved by the
General Partner and that lawfully may be conducted by a limited partnership
organized pursuant to the Delaware LP Act.

WHEREAS, in order to accomplish the objectives and purposes in the preceding
recital, each of the following actions has been taken prior to the date hereof:

 

  1. WPTI formed the General Partner under the terms of the Delaware Limited
Liability Company Act (the “Delaware LLC Act”) and contributed to the General
Partner $1,000 in exchange for all of the limited liability company interests in
the General Partner.

 

  2. The General Partner and WPTI formed the Partnership under the terms of the
Delaware LP Act and contributed $0 and $1,000 to the Partnership, respectively,
in exchange for a 0% non-economic general partner interest and a 100% limited
partner interest, respectively, in the Partnership.

 

  3. St. Albans Global Management, Limited Partnership, LLLP, an affiliate of
the Novelly family, loaned $14,100,000 to WPTI (the “St. Albans Liability”).

 

  4. WPTI acquired the remaining 49% member interest in Center Point Terminal
Newark, LLC (“CPT Newark”) for $14,100,000, including a working capital
adjustment.

 

  5. Center Point Terminal Company filed a certificate of conversion under the
terms of the Delaware LLC Act to convert from a Delaware corporation to a
Delaware limited liability company named Center Point Terminal Company, LLC.

 

  6. Pelican Island Storage Terminal, Inc. filed a certificate of conversion
under the terms of the Texas Business Organizations Code to convert from a Texas
corporation to a Texas limited liability company named Pelican Island Storage
Terminal, LLC (“PISTI”).

 

  7. OLLC formed Center Point Terminal J&W, LLC, a Delaware limited liability
company (“CPT J&W”), and contributed $1,000 in exchange for all of the limited
liability company interests in CPT J&W.

 

1



--------------------------------------------------------------------------------

  8. OLLC conveyed its interest in the Jacksonville terminal and the Weirton
terminal to CPT J&W as a capital contribution.

WHEREAS, concurrently with the consummation of the transactions contemplated
hereby, each of the following transactions will occur at the times specified
herein:

 

  1. Each of CPT Newark, Center Point Terminal Baltimore, LLC (“CPT Baltimore”),
North Albany Terminal Company, L.L.C. (“CPT Albany”), PISTI and Center Point
Terminal Mound Street, LLC (“CPT Mound Street”, and together with CPT Newark,
CPT Baltimore, CPT Albany and PISTI, the “Operating Subsidiaries”) distributes
any cash, accounts receivable and certain other working capital assets owned by
the Operating Subsidiaries (the “Subsidiary Gross Working Capital”) to OLLC.

 

  2. OLLC distributes (i) a 100% limited liability company interest in CPT J&W
and (ii) the Subsidiary Gross Working Capital plus any cash, accounts receivable
and certain other working capital assets owned by OLLC (the “OLLC Gross Working
Capital” and, together with the Subsidiary Gross Working Capital, the “Gross
Working Capital”) to CPT 2010.

 

  3. CPT 2010 will convey a 100% limited liability company interest in CPT J&W
(the “CPT J&W Contribution Interest”) to the Partnership in exchange for
4,878,250 Common Units representing a 14.8% limited partner interest in the
Partnership.

 

  4. The public, through the Underwriters, will purchase from CPT 2010 for $97.6
million in cash, less the amount of $6.3 million payable to the Underwriters,
after taking into account the Underwriters’ discount of 6.0% and the Structuring
Fee payable to Merrill Lynch, Pierce, Fenner & Smith Incorporated, 4,878,250
Common Units (representing a 14.8% limited partner interest in the Partnership).

 

  5. WPTI will convey a 32% limited liability company interest in Cenex
Rensselaer Terminal, LLC (“Cenex”) (the “WPTI Cenex Contribution Interest”) to
the Partnership in exchange for 370,000 Common Units representing a 1.1% limited
partner interest in the Partnership.

 

  6. WPTI will convey a 49% limited liability company interest in CPT Newark
(the “WPTI Newark Contribution Interest” and, together with the WPTI Cenex
Contribution Interest, the “WPTI Contribution Interest”), to the Partnership in
exchange for (i) 942,500 Common Units representing a 2.9% limited partner
interest in the Partnership and (ii) the assumption by the Partnership of the
St. Albans Liability.

 

  7.

CPT 2010 will convey a 100% limited liability company interest in the OLLC (the
“CPT 2010 Contribution Interest”) to the Partnership in exchange for (i)

 

2



--------------------------------------------------------------------------------

  6,423,007 Common Units representing a 19.5% limited partner interest in the
Partnership, (ii) 16,485,507 Subordinated Units representing a 50.0% limited
partner interest in the Partnership, and (iii) the right to receive $29.9
million in cash, a portion of which will be used to reimburse CPT 2010 for
certain capital expenditures made with respect to the contributed assets (the
“CPT 2010 Equity Distribution”) and $6.3 million of which will be used to
reimburse CPT 2010 for certain syndication costs in connection with the
offering.

 

  8. The Partnership will issue 20% of the Incentive Distribution Rights in the
Partnership to WPTI.

 

  9. The Partnership will issue 60% of the Incentive Distribution Rights in the
Partnership to PAN Group, L.L.C. (“PAN”).

 

  10. The Partnership will issue the remaining 20% of the Incentive Distribution
Rights in the Partnership to Apex Oil Company, Inc. (“Apex”).

 

  11. The Partnership will convey (i) its interest in CPT J&W, (ii) its 32%
interest in Cenex and (iii) its 49% interest in CPT Newark to the OLLC as a
capital contribution.

 

  12. The Partnership will redeem the initial limited partner interests of WPTI
and will refund WPTI’s initial contribution of $1,000, as well as any interest
or other profit that may have resulted from the investment or other use of such
initial capital contribution to WPTI, in proportion to such initial
contribution.

 

  13. The agreements of limited partnership and the limited liability company
agreements of certain of the aforementioned entities will be amended and
restated to the extent necessary to reflect the applicable matters set forth
above and contained in this Agreement.

WHEREAS, the members, partners or stockholders of the Parties have taken all
partnership, limited liability company or corporate action, as the case may be,
required to approve the transactions contemplated by this Agreement.

WHEREAS, at the Effective Time, the public, through the Underwriters, will
purchase from CPT 2010 for $97.6 million in cash, less the amount of $6.3
million payable to the Underwriters, after taking into account the Underwriters’
discount of 6.0% and the Structuring Fee payable to Merrill Lynch, Pierce,
Fenner & Smith Incorporated, 4,878,250 Common Units (representing a 14.8%
limited partner interest in the Partnership).

WHEREAS, at the Effective Time, the public, through the Underwriters, will
purchase from the Partnership for $77.4 million in cash, less the amount of $5.0
million payable to the Underwriters, after taking into account the Underwriters’
discount of 6.0% and the Structuring Fee payable to Merrill Lynch, Pierce,
Fenner & Smith Incorporated, 3,871,750 Common Units (representing a 11.7%
limited partner interest in the Partnership).

 

3



--------------------------------------------------------------------------------

WHEREAS, at the Effective Time, the Partnership will (i) pay the Structuring Fee
to Merrill Lynch, Pierce Fenner & Smith Incorporated, (ii) pay the transaction
expenses related to the offering, estimated to be approximately $2.4 million,
(iii) pay the transaction expenses related to our new revolving credit facility,
estimated to be approximately $1.6 million, (iv) contribute $24.4 million to
OLLC, (v) distribute the CPT 2010 Equity Distribution to CPT 2010,
(vi) distribute $29.9 million to CPT 2010 in satisfaction of its right to a
reimbursement of capital expenditures made with respect to contributed assets
($23.6 million) and in reimbursement of syndication costs attributable to the
offering ($6.3 million), and (vii) repay the St. Albans Liability.

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements herein contained, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

The terms set forth below in this Article I shall have the meanings ascribed to
them below or in the part of this Agreement referred to below:

“Agreement” has the meaning assigned to such term in the preamble.

“Cenex” has the meaning assigned to such term in the recitals.

“Cenex Agreement” has the meaning set forth in Section 2.5.

“Cenex Interest” has the meaning set forth in Section 2.10.

“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time. Any reference herein to a specific section or sections of the Code
shall be deemed to include a reference to any corresponding provision of any
successor law.

“Commission” means the U.S. Securities and Exchange Commission.

“Common Units” has the meaning assigned to such term in the Partnership
Agreement.

“CPT 2010” has the meaning assigned to such term in the preamble.

“CPT 2010 Contribution” has the meaning set forth in Section 2.6.

“CPT 2010 Contribution Interest” has the meaning assigned to such term in the
recitals.

“CPT 2010 Equity Distribution” has the meaning assigned to such term in the
recitals.

“CPT Albany” has the meaning assigned to such term in the recitals.

“CPT Baltimore” has the meaning assigned to such term in the recitals.

“CPT J&W” has the meaning assigned to such term in the recitals.

 

4



--------------------------------------------------------------------------------

“CPT J&W Agreement” has the meaning set forth in Section 2.2.

“CPT J&W Contribution Interest” has the meaning assigned to such term in the
recitals.

“CPT J&W Interest” has the meaning set forth in Section 2.2.

“CPT Mound Street” has the meaning assigned to such term in the recitals.

“CPT Newark” has the meaning assigned to such term in the recitals.

“CPT Newark Agreement” has the meaning set forth in Section 2.5.

“CPT Newark Interest” has the meaning set forth in Section 2.10.

“Delaware LLC Act” has the meaning assigned to such term in the recitals.

“Delaware LP Act” has the meaning assigned to such term in the recitals.

“Effective Time” means immediately prior to the closing of the initial public
offering pursuant to the Underwriting Agreement.

“General Partner” has the meaning assigned to such term in the preamble.

“Gross Working Capital” has the meaning assigned to such term in the recitals.

“Incentive Distribution Rights” has the meaning assigned to such term in the
Partnership Agreement.

“OLLC” has the meaning assigned to such term in the preamble.

“OLLC Agreement” has the meaning set forth in Section 2.6.

“OLLC Contribution” has the meaning set forth in Section 2.2.

“OLLC Gross Working Capital” has the meaning assigned to such term in the
recitals.

“Operating Subsidiaries” has the meaning assigned to such term in the recitals.

“Over-Allotment Option” has the meaning assigned to such term in the Partnership
Agreement.

“PAN” has the meaning assigned to such term in the preamble.

“Partnership” has the meaning assigned to such term in the preamble.

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of World Point Terminals, LP dated as of August 14, 2013.

“Partnership Contribution” has the meaning set forth in Section 2.10.

 

5



--------------------------------------------------------------------------------

“Party” and “Parties” has the meaning assigned to such term in the preamble.

“PISTI” has the meaning assigned to such term in the recitals.

“Registration Statement” means the Registration Statement on Form S-1 filed with
the Commission (Registration No. 333-189396), as amended and effective at the
Effective Time.

“St. Albans Liability” has the meaning assigned to such term in the recitals.

“Structuring Fee” means a fee for certain advisory services equal to 0.50% of
the gross proceeds of the sale of Common Units pursuant to the Underwriting
Agreement, including pursuant to any exercise of the Over-Allotment Option.

“Subordinated Units” has the meaning assigned to such term in the Partnership
Agreement.

“Subsidiary Gross Working Capital” has the meaning assigned to such term in the
recitals.

“Treasury Regulation” means the United States Treasury regulations promulgated
under the Code.

“Underwriters” means those underwriters listed on Schedule A to the Underwriting
Agreement.

“Underwriting Agreement” means that certain Underwriting Agreement by and among
Merrill Lynch, Pierce, Fenner & Smith Incorporated, as representative of the
Underwriters, the General Partner, the Partnership, CPT 2010, WPTI and OLLC
dated as of August 8, 2013.

“WPTI” has the meaning assigned to such term in the preamble.

“WPTI Cenex Contribution Interest” has the meaning assigned to such term in the
recitals.

“WPTI Contribution” has the meaning set forth in Section 2.5.

“WPTI Contribution Interest” has the meaning assigned to such term in the
recitals.

“WPTI Newark Contribution Interest” has the meaning assigned to such term in the
recitals.

ARTICLE II

CONTRIBUTION, ACKNOWLEDGEMENTS AND DISTRIBUTIONS

The following shall be completed immediately following the Effective Time in the
order set forth herein:

Section 2.1 Distribution by the Operating Subsidiaries of Gross Working Capital
to OLLC. Each Operating Subsidiary hereby distributes, assigns, transfers, sets
over and delivers to OLLC, its successors and its assigns, for its and their own
use forever, all right, title and interest in and to their respective Subsidiary
Gross Working Capital.

 

6



--------------------------------------------------------------------------------

Section 2.2 Distribution by OLLC of its 100% Limited Liability Company Interest
in CPT J&W and the Gross Working Capital to CPT 2010. OLLC hereby distributes,
assigns, transfers, sets over and delivers to CPT 2010, its successors and its
assigns, for its and their own use forever, all right, title and interest in and
to its (i) 100% limited liability company interest in CPT J&W (the “CPT J&W
Interest”) and (ii) the Gross Working Capital, and CPT 2010 hereby accepts the
CPT J&W Interest and the Gross Working Capital (the “OLLC Contribution”).
Notwithstanding anything in the Limited Liability Company Operating Agreement of
CPT J&W, dated as of August 1, 2013 (the “CPT J&W Agreement”) to the contrary,
pursuant to the OLLC Contribution (i) CPT 2010 is hereby admitted as the sole
member of CPT J&W and agrees that it is bound by the CPT J&W Agreement, as the
sole member of CPT J&W, (ii) OLLC hereby ceases to be the sole member of CPT J&W
immediately following CPT 2010’s admission as described in (i), and (iii) CPT
J&W hereby continues without dissolution with CPT 2010 as its sole member.

Section 2.3 Contribution by CPT 2010 of the CPT J&W Contribution Interest to the
Partnership. CPT 2010 hereby grants, contributes, bargains, conveys, assigns,
transfers, sets over and delivers to the Partnership, its successors and its
assigns, for its and their own use forever, all right, title and interest in and
to the CPT J&W Contribution Interest, as a capital contribution, in exchange for
4,878,250 Common Units representing a 14.8% limited partner interest in the
Partnership. The Partnership hereby accepts such CPT J&W Contribution Interest
as a contribution to the capital of the Partnership. Notwithstanding anything in
the CPT J&W Agreement to the contrary, pursuant to this contribution (i) the
Partnership is hereby admitted as the sole member of CPT J&W and agrees that it
is bound by the CPT J&W Agreement, (ii) CPT 2010 hereby ceases to be the sole
member of CPT J&W immediately following the Partnership’s admission as described
in (i), and (iii) CPT J&W hereby continues without dissolution with the
Partnership as the sole member.

Section 2.4 Sale of Common Units by CPT 2010 to the Public. The Parties
acknowledge that, public investors, through the Underwriters, have purchased
from CPT 2010 for approximately $97.6 million in cash ($91.2 million net to CPT
2010 after deducting the underwriting discounts and commissions of $5.9 million
and the Structuring Fee payable to Merrill Lynch, Pierce, Fenner & Smith
Incorporated) 4,878,250 Common Units, representing a 14.8% limited partner
interest in the Partnership.

Section 2.5 Contribution by WPTI of the WPTI Contribution Interest to the
Partnership. WPTI hereby grants, contributes, bargains, conveys, assigns,
transfers, sets over and delivers to the Partnership, its successors and its
assigns, for its and their own use forever, all right, title and interest in and
to (i) the WPTI Cenex Contribution Interest, as a capital contribution, in
exchange for 370,000 Common Units representing a 1.1% limited partner interest
in the Partnership and (ii) the WPTI Newark Contribution Interest, as a capital
contribution, in exchange for (A) 942,500 Common Units representing a 2.9%
limited partner interest in the Partnership and (B) the assumption by the
Partnership of the St. Albans Liability. The Partnership hereby (A) accepts each
of the WPTI Cenex Contribution Interest and the WPTI Newark Contribution
Interest as a contribution to the capital of the Partnership, and (B)

 

7



--------------------------------------------------------------------------------

undertakes to repay the St. Albans Liability (the “WPTI Contribution”).
Notwithstanding anything in the Limited Liability Company Agreement of Cenex,
dated as of November 1, 2012 (the “Cenex Agreement”), or the Amended and
Restated Limited Liability Company Agreement of CPT Newark, dated as of
December 30, 2005 (the “CPT Newark Agreement”) to the contrary, as applicable,
pursuant to the WPTI Contribution (i) the Partnership is hereby admitted as a
member of Cenex and CPT Newark and agrees that it is bound by the Cenex
Agreement and CPT Newark Agreement, (ii) WPTI hereby ceases to be a member of
each of Cenex and CPT Newark immediately following the Partnership’s admission
to each as described in (i), and (iii) both Cenex and CPT Newark hereby continue
without dissolution with the Partnership as a member of each.

Section 2.6 Contribution by CPT 2010 of the CPT 2010 Contribution Interest to
the Partnership. CPT 2010 hereby grants, contributes, bargains, conveys,
assigns, transfers, sets over and delivers to the Partnership, its successors
and its assigns, for its and their own use forever, all right, title and
interest in and to the CPT 2010 Contribution Interest, as a capital
contribution, in exchange for (i) 6,423,007 Common Units representing a 19.5%
limited partner interest in the Partnership, (ii) 16,485,507 Subordinated Units
representing a 50.0% limited partner interest in the Partnership and (iii) the
right to receive the CPT 2010 Equity Distribution, a portion of which will be
used to reimburse CPT 2010 for certain capital expenditures it incurred with
respect to the contributed assets pursuant to Treasury Regulation
Section 1.707-4(d). The Partnership hereby (A) accepts such CPT 2010
Contribution Interest as a contribution to the capital of the Partnership, and
(B) undertakes to distribute the CPT 2010 Equity Distribution to CPT 2010 as
contemplated in clause (iii) of this Section 2.6 (the “CPT 2010 Contribution”).
Notwithstanding anything in the Amended and Restated Limited Liability Company
Operating Agreement of OLLC, dated as of August 1, 2013 (the “OLLC Agreement”),
to the contrary, pursuant to the CPT 2010 Contribution (i) the Partnership is
hereby admitted as the sole member of OLLC and agrees that it is bound by the
OLLC Agreement, (ii) CPT 2010 hereby ceases to be the sole member of OLLC
immediately following the Partnership’s admission as described in (i), and
(iii) OLLC hereby continues without dissolution with the Partnership as the sole
member.

Section 2.7 Issuance of Incentive Distribution Rights to WPTI. The Partnership
agrees to issue 20% of its Incentive Distribution Rights to WPTI.

Section 2.8 Issuance of Incentive Distribution Rights. The Partnership agrees to
issue 60% of its Incentive Distribution Rights to PAN.

Section 2.9 Issuance of Incentive Distribution Rights to Apex. The Partnership
agrees to issue 20% of its Incentive Distribution Rights to Apex.

Section 2.10 Conveyance by the Partnership of the CPT J&W Interest, its 32%
Limited Liability Company Interest in Cenex and its 49% Limited Liability
Company Interest in CPT Newark to OLLC. The Partnership hereby grants,
contributes, bargains, conveys, assigns, transfers, sets over and delivers to
OLLC, its successors and its assigns, for its and their own use forever, all
right, title and interest in and to (i) the CPT J&W Interest, (ii) its 32%
limited liability company interest in Cenex (the “Cenex Interest”) and (iii) its
49% limited liability company interest in CPT Newark (the “CPT Newark
Interest”), in each case as a capital

 

8



--------------------------------------------------------------------------------

contribution, and OLLC hereby accepts the CPT J&W Interest, the Cenex Interest
and the CPT Newark Interest (the “Partnership Contribution”). Notwithstanding
anything in the CPT J&W Agreement, the Cenex Agreement or the CPT Newark
Agreement to the contrary, as applicable, pursuant to the Partnership
Contribution, (i) the OLLC is hereby admitted as a member of each of CPT J&W,
Cenex and CPT Newark and agrees that it is bound by the CPT J&W Agreement, the
Cenex Agreement and the CPT Newark Agreement, as a member of Cenex and the sole
member of each of CPT J&W and CPT Newark, respectively, (ii) the Partnership
ceases to be a member of each of CPT J&W and Cenex and continues as a member of
CPT Newark immediately following OLLC’s admission to each as described in (i),
and (iii) each of CPT J&W, Cenex and CPT Newark hereby continue without
dissolution with OLLC as a member of each.

Section 2.11 Public Cash Contribution. The Parties acknowledge that, in
connection with the initial public offering, public investors, through the
Underwriters, have made a capital contribution to the Partnership of
approximately $77.4 million in cash ($72.4 million net to the Partnership after
deducting the underwriting discounts and commissions of $4.6 million and the
Structuring Fee payable to Merrill Lynch, Pierce, Fenner & Smith Incorporated)
in exchange for the issuance by the Partnership of 3,871,750 Common Units,
representing a 11.7% limited partner interest in the Partnership.

Section 2.12 Payment of the Structuring Fee. Each of the Partnership and CPT
2010 agree to pay Merrill Lynch, Pierce, Fenner & Smith Incorporated the
Structuring Fee; provided, however, the Partnership agrees to reimburse CPT 2010
for its portion of the Structuring Fee.

Section 2.13 Payment of Transaction Costs. The Parties acknowledge the payment
by the Partnership of transaction expenses in the amount of approximately $2.4
million and of transaction expenses in the amount of approximately $1.6 million.

Section 2.14 Distribution of Equity Distribution. The Partnership hereby
distributes the CPT 2010 Equity Distribution to CPT 2010.

Section 2.15 Repayment of St. Albans Liability. The Parties acknowledge the
repayment of the St. Albans Liability by OLLC with a portion of the proceeds
described in Section 2.11 and contributed to OLLC.

Section 2.16 Contribution of Proceeds to OLLC. The Parties acknowledge the
contribution of offering proceeds in the amount of $24.4 million to OLLC.

Section 2.17 Repayment of Existing Debt Obligations by OLLC. The Parties
acknowledge the repayment of the existing debt obligations by OLLC with a
portion of the proceeds described in Section 2.11 and contributed to OLLC.

Section 2.18 Redemption of WPTI’s Initial Limited Partner Interests. For and in
consideration of the redemption by the Partnership of $1,000 to WPTI as a refund
of their initial capital contribution to the Partnership, along with 100.0% of
any interest or profit that resulted from the investment or other use of such
capital contribution, the Partnership hereby redeems all of the initial limited
partner interests of WPTI.

 

9



--------------------------------------------------------------------------------

ARTICLE III

ADDITIONAL TRANSACTIONS

If the Over-Allotment Option is exercised in whole or in part, the Underwriters
will contribute additional cash to the Partnership in exchange for up to an
additional 1,312,500 Common Units on the basis of the initial public offering
price per Common Unit set forth in the Registration Statement less the amount of
underwriting discounts and commissions and Structuring Fee, and the Partnership
shall use the net proceeds from that exercise to redeem from WPTI the number of
Common Units issued upon such exercise.

ARTICLE IV

FURTHER ASSURANCES

From time to time after the Effective Time, and without any further
consideration, the Parties agree to execute, acknowledge and deliver all such
additional deeds, assignments, bills of sale, conveyances, instruments, notices,
releases, acquittances and other documents, and to do all such other acts and
things, all in accordance with applicable law, as may be necessary or
appropriate (i) more fully to assure that the applicable Parties own all of the
properties, rights, titles, interests, estates, remedies, powers and privileges
granted by this Agreement, or which are intended to be so granted, (ii) more
fully and effectively to vest in the applicable Parties and their respective
successors and assigns beneficial and record title to the interests contributed
and assigned by this Agreement or intended to be so and (iii) more fully and
effectively to carry out the purposes and intent of this Agreement.

ARTICLE V

EFFECTIVE TIME

Notwithstanding anything contained in this Agreement to the contrary, none of
the provisions of Article II of this Agreement shall be operative or have any
effect until the Effective Time, at which time all the provisions of Article II
of this Agreement shall be effective and operative in accordance with Article
VI, without further action by any Party hereto.

ARTICLE VI

MISCELLANEOUS

Section 6.1 Order of Completion of Transactions. The transactions provided for
in Article II and Article III of this Agreement shall be completed immediately
following the Effective Time in the following order: first, the transactions
provided for in Article II shall be completed in the order set forth therein;
and second, following the completion of the transactions provided for in Article
II, the transactions provided for in Article III, if they occur, shall be
completed.

Section 6.2 Headings; References; Interpretation. All Article and Section
headings in this Agreement are for convenience only and shall not be deemed to
control or affect the meaning or construction of any of the provisions hereof.
The words “hereof,” “herein” and “hereunder” and words of similar import, when
used in this Agreement, shall refer to this Agreement as a whole, including,
without limitation, all Schedules and Exhibits attached hereto, and not to any
particular provision of this Agreement. All references herein to Articles,
Sections,

 

10



--------------------------------------------------------------------------------

Schedules and Exhibits shall, unless the context requires a different
construction, be deemed to be references to the Articles and Sections of this
Agreement and the Schedules and Exhibits attached hereto, and all such Schedules
and Exhibits attached hereto are hereby incorporated herein and made a part
hereof for all purposes. All personal pronouns used in this Agreement, whether
used in the masculine, feminine or neuter gender shall include all other
genders, and the singular shall include the plural and vice versa. The use
herein of the word “including” following any general statement, term or matter
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not non-limiting language (such as “without limitation”,
“but not limited to”, or words of similar import) is used with reference
thereto, but rather shall be deemed to refer to all other items or matters that
could reasonably fall within the broadest possible scope of such general
statement, term or matter.

Section 6.3 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors and assigns.

Section 6.4 No Third Party Rights. The provisions of this Agreement are intended
to bind the Parties as to each other and are not intended to and do not create
rights in any other person or confer upon any other person any benefits, rights
or remedies, and no person is or is intended to be a third party beneficiary of
any of the provisions of this Agreement.

Section 6.5 Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all signatory Parties had signed the
same document. All counterparts shall be construed together and shall constitute
one and the same instrument.

Section 6.6 Choice of Law. This Agreement shall be subject to and governed by
the laws of the state of Delaware. Each Party hereby submits to the jurisdiction
of the state and federal courts in the state of Missouri and to venue in the
state and federal courts in St. Louis County, Missouri.

Section 6.7 Severability. If any of the provisions of this Agreement are held by
any court of competent jurisdiction to contravene, or to be invalid under, the
laws of any political body having jurisdiction over the subject matter hereof,
such contravention or invalidity shall not invalidate the entire Agreement.
Instead, this Agreement shall be construed as if it did not contain the
particular provisions or provisions held to be invalid and an equitable
adjustment shall be made and necessary provision added so as to give effect to
the intention of the Parties as expressed in this Agreement at the time of
execution of this Agreement.

Section 6.8 Amendment or Modification. This Agreement may be amended or modified
from time to time only by the written agreement of all the Parties. Each such
instrument shall be reduced to writing and shall be designated on its face as an
amendment to this Agreement.

Section 6.9 Integration. This Agreement and the instruments referenced herein
supersede all previous understandings or agreements among the Parties, whether
oral or written, with respect to the subject matter of this Agreement and such
instruments. This Agreement and such instruments contain the entire
understanding of the Parties with respect to the subject matter

 

11



--------------------------------------------------------------------------------

hereof and thereof. No understanding, representation, promise or agreement,
whether oral or written, is intended to be or shall be included in or form part
of this Agreement unless it is contained in a written amendment hereto executed
by the parties hereto after the date of this Agreement.

Section 6.10 Deed; Bill of Sale; Assignment. To the extent required and
permitted by applicable law, this Agreement shall also constitute a “deed,”
“bill of sale” or “assignment” of the assets and interests referenced herein.

[Signature Page Follows]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties to this Agreement have caused it to be duly
executed as of the date first above written.

 

WORLD POINT TERMINALS, INC.   By:  

/s/ Steven G. Twele

  Name:   Steven G. Twele   Title:   Chief Financial Officer CPT 2010, LLC   By:
 

/s/ Steven G. Twele

  Name:   Steven G. Twele   Title:   Chief Financial Officer WPT GP, LLC   By:  

/s/ Steven G. Twele

  Name:   Steven G. Twele   Title:   Vice President and Chief Financial    
Officer

 

WORLD POINT TERMINALS, LP By:   WPT GP, LLC   its general partner   By:  

/s/ Steven G. Twele

  Name:   Steven G. Twele   Title:   Vice President and Chief Financial Officer

 

CENTER POINT TERMINAL COMPANY, LLC   By:  

/s/ Steven G. Twele

  Name:   Steven G. Twele   Title:   Vice President and Treasurer

Signature Page to Contribution, Conveyance and Assumption Agreement